Title: From Thomas Jefferson to George Taylor, 16 August 1806
From: Jefferson, Thomas
To: Taylor, George


                        
                            Monticello Aug. 16. 06.
                        
                        Th: Jefferson presents to mr Taylor his thanks for his recollection of the little commission he undertook—he will be obliged to him for one of the silk rugs, in order to extend to that substance his experiments on the several
                            matters with which we clothe or cover ourselves, as to their power of conducting heat. it may be sent to the President’s
                            house at Washington, and as soon as mr Taylor will be kind enough to inform him of it’s cost he will direct it to be
                            reimbursed. he salutes him with esteem & respect
                    